          Case 3:19-cv-02004-VC Document 14 Filed 06/14/19 Page 1 of 10




1    SYDNEY A. MENEES (D.C. Bar No. 1027544)
     sydney.menees@usdoj.gov
2    United States Department of Justice
3    Environment & Natural Resources Division
     Environmental Defense Section
4    601 D Street N.W., Suite 8000
     Washington D.C. 20004
5    Telephone (202) 514-2398
6    Facsimile (202) 514-8865

7    Attorney for Defendant
8
                       IN THE UNITED STATES DISTRICT COURT
9                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

10
11
     CITIZENS FOR PENNSYLVANIA’S
     FUTURE, et al.,                                Case No. 3:19-cv-02004-VC
12
13                         Plaintiffs,              DEFENDANT’S ANSWER TO
                                                    PLAINTIFFS’ COMPLAINT FOR
14                                                  DECLARATORY AND INJUNCTIVE
                     v.
15                                                  RELIEF
     ANDREW R. WHEELER, in his official
16   capacity as the Administrator of the United
17   States Environmental Protection Agency,

18                         Defendant.
19
20
21
22
23
24
25
26
27
28

                                                   DEFENDANT ’S A NSWER TO PLAINTIFFS ’ COMPLAINT FOR
                                                                  DECLARATORY AND INJUNCTIVE RELIEF
                                                                           CASE NO. 3:19-cv-02004-VC
           Case 3:19-cv-02004-VC Document 14 Filed 06/14/19 Page 2 of 10




1           Defendant Andrew R. Wheeler, in his official capacity as the Administrator of the
2    United States Environmental Protection Agency (hereinafter “EPA”), responds to the
3    numbered allegations of the Complaint for Injunctive and Declaratory Relief (the
4    “Complaint”) (Dkt. No. 1) filed by Plaintiffs Citizens for Pennsylvania’s Future, Gasp,
5    Louisiana Bucket Brigade, and Sierra Club (collectively, “Plaintiffs”) as follows:
6                                           INTRODUCTION
7           1.      The allegations set forth in the first sentence of Paragraph 1 constitute
8    Plaintiffs’ characterization of this action, to which no response is required. The remaining
9    allegations set forth in Paragraph 1 constitute conclusions of law, to which no response is
10   required. EPA avers that it has not yet undertaken the most recent technology review for 40
11   C.F.R. Part 63, Subpart L (Coke Oven Batteries) and 40 C.F.R. Part 63, Subpart CCCCC
12   (Coke Ovens: Pushing, Quenching, and Battery Stacks) under 42 U.S.C. § 7412(d)(6).
13   Additionally, EPA avers that it has not undertaken a risk review for Subpart CCCCC under 42
14   U.S.C. § 7412(f)(2). However, EPA finalized the risk review for Subpart L in 2005 and
15   denies that there is an outstanding obligation to conduct a risk review under 42 U.S.C. §
16   7412(f)(2) for Subpart L. The risk review for Subpart L was proposed at 69 Fed. Reg. 48338
17   (Aug. 9, 2004) and finalized at 70 Fed. Reg. 19992 (Apr. 15, 2005).
18          2.      The allegations set forth in Paragraph 2 constitute Plaintiffs’ characterization
19   of this action, to which no response is required.
20                                   JURISDICTION AND VENUE
21          3.      The allegations set forth in the first sentence of Paragraph 3 constitute
22   Plaintiffs’ characterization of this action, to which no response is required. The remaining
23   allegations set forth in Paragraph 3 constitute conclusions of law, to which no response is
24   required.
25          4.      Regarding the allegations in Paragraph 4, EPA admits that Plaintiffs provided
26   EPA with written notice of intent to sue by letter with regard to the allegations in the
27   Complaint and that more than 60 days have elapsed since Plaintiffs gave such notice.
28

                                                         DEFENDANT ’S A NSWER TO PLAINTIFFS ’ COMPLAINT FOR
                                                                        DECLARATORY AND INJUNCTIVE RELIEF
                                                                                 CASE NO. 3:19-cv-02004-VC
             Case 3:19-cv-02004-VC Document 14 Filed 06/14/19 Page 3 of 10




1             5.    The allegations set forth in Paragraph 5 constitute conclusions of law, to which
2    no response is required. To the extent a response is required, EPA lacks knowledge or
3    information sufficient to form a belief about the truth of the allegations and therefore denies
4    them.
5                                                PARTIES
6             6.    EPA lacks knowledge or information sufficient to form a belief about the truth
7    of the allegations set forth in Paragraph 6 and therefore denies the allegations.
8             7.    EPA lacks knowledge or information sufficient to form a belief about the truth
9    of the allegations set forth in Paragraph 7 and therefore denies the allegations.
10            8.    EPA lacks knowledge or information sufficient to form a belief about the truth
11   of the allegations set forth in Paragraph 8 and therefore denies the allegations.
12            9.    EPA lacks knowledge or information sufficient to form a belief about the truth
13   of the allegations set forth in Paragraph 9 and therefore denies the allegations.
14            10.    EPA admits that Andrew R. Wheeler is the Administrator of EPA. The
15   allegations set forth in the second sentence of Paragraph 10 constitute Plaintiffs’
16   characterization of the EPA Administrator’s duties under the Clean Air Act, which speaks for
17   itself and is the best evidence of its contents; to the extent the allegations are inconsistent with
18   the Act, EPA denies the allegations.
19                                        LEGAL FRAMEWORK
20            11.   The allegations set forth in Paragraph 11 characterize the Clean Air Act, which
21   speaks for itself and is the best evidence of its contents; to the extent the allegations are
22   inconsistent with the Act, EPA denies the allegations.
23            12.   The allegations set forth in Paragraph 12 characterize the Clean Air Act, which
24   speaks for itself and is the best evidence of its contents; to the extent the allegations are
25   inconsistent with the Act, EPA denies the allegations.
26            13.   The allegations set forth in Paragraph 13 characterize the Clean Air Act, which
27   speaks for itself and is the best evidence of its contents; to the extent the allegations are
28   inconsistent with the Act, EPA denies the allegations.

                                                       DEFENDANT ’S A NSWER TO PLAINTIFFS ’ COMPLAINT FOR
                                                                      DECLARATORY AND INJUNCTIVE RELIEF
                                                                               CASE NO. 3:19-cv-02004-VC
           Case 3:19-cv-02004-VC Document 14 Filed 06/14/19 Page 4 of 10




1           14.     The allegations set forth in Paragraph 14 characterize the Clean Air Act, which
2    speaks for itself and is the best evidence of its contents; to the extent the allegations are
3    inconsistent with the Act, EPA denies the allegations.
4           15.     The allegations set forth in Paragraph 15 characterize the Clean Air Act, which
5    speaks for itself and is the best evidence of its contents; to the extent the allegations are
6    inconsistent with the Act, EPA denies the allegations.
7           16.     The allegations set forth in Paragraph 16 characterize the Clean Air Act, which
8    speaks for itself and is the best evidence of its contents; to the extent the allegations are
9    inconsistent with the Act, EPA denies the allegations.
10          17.     The allegations set forth in Paragraph 17 characterize the Clean Air Act, which
11   speaks for itself and is the best evidence of its contents; to the extent the allegations are
12   inconsistent with the Act, EPA denies the allegations.
13          18.     The allegations set forth in Paragraph 18 characterize the Clean Air Act, which
14   speaks for itself and is the best evidence of its contents; to the extent the allegations are
15   inconsistent with the Act, EPA denies the allegations.
16          19.     The allegations set forth in Paragraph 19 characterize the Clean Air Act, which
17   speaks for itself and is the best evidence of its contents; to the extent the allegations are
18   inconsistent with the Act, EPA denies the allegations.
19          20.     The allegations set forth in Paragraph 20 characterize the Clean Air Act, which
20   speaks for itself and is the best evidence of its contents; to the extent the allegations are
21   inconsistent with the Act, EPA denies the allegations.
22          21.     The allegations set forth in Paragraph 21 characterize EPA’s 1999 Residual
23   Risk Report to Congress, which speaks for itself and is the best evidence of its contents; to the
24   extent the allegations are inconsistent with the Act, EPA denies the allegations. Additionally,
25   Paragraph 21 contains legal conclusions to which no response is required.
26          22.     The allegations set forth in Paragraph 22 characterize the Clean Air Act, which
27   speaks for itself and is the best evidence of its contents; to the extent the allegations are
28   inconsistent with the Act, EPA denies the allegations.

                                                       DEFENDANT ’S A NSWER TO PLAINTIFFS ’ COMPLAINT FOR
                                                                      DECLARATORY AND INJUNCTIVE RELIEF
                                                                               CASE NO. 3:19-cv-02004-VC
           Case 3:19-cv-02004-VC Document 14 Filed 06/14/19 Page 5 of 10




1           23.     The allegations set forth in Paragraph 23 characterize the Clean Air Act, which
2    speaks for itself and is the best evidence of its contents; to the extent the allegations are
3    inconsistent with the Act, EPA denies the allegations.
4                                                  FACTS
5           24.     With regard to Paragraph 24, EPA denies that coal is heated in the coke
6    process to remove impurities. EPA admits that coal is heated in the coke process to remove
7    volatile organic compounds to concentrate the carbon so that the resulting coke can be used as
8    solid fuel. The allegations set forth in the second sentence of Paragraph 24 characterize the
9    Clean Air Act, which speaks for itself and is the best evidence of its contents; to the extent the
10   allegations are inconsistent with the Act, EPA denies the allegations. EPA admits the
11   remaining factual allegations in Paragraph 24.
12          25.     EPA denies that coke ovens that are co-located in a series make up a battery.
13   EPA admits contiguous coke ovens make up a battery. EPA admits the remaining factual
14   allegations in Paragraph 25.
15          26.     EPA denies that quench towers are necessarily always located at the end of the
16   battery. EPA admits that quench towers are located near the end of the battery. Further, EPA
17   denies that quench towers are contiguous with the battery. EPA also denies the
18   characterization that the coke is “deluged” with water at the quench tower. EPA admits that
19   the quench tower sprays water onto the coke.
20          27.     Admitted.
21          28.     The allegations set forth in the first sentence of Paragraph 28 characterize the
22    Clean Air Act, which speaks for itself and is the best evidence of its contents; to the extent
23    the allegations are inconsistent with the Act, EPA denies the allegations. EPA admits the
24    factual allegation set forth in Paragraph 28.
25          29.     The allegations in Paragraph 29 cite unspecified EPA documents. Those
26    documents speak for themselves and are the best evidence of their contents; to the extent the
27    allegations are inconsistent with EPA statements or findings, EPA denies the allegations.
28

                                                       DEFENDANT ’S A NSWER TO PLAINTIFFS ’ COMPLAINT FOR
                                                                      DECLARATORY AND INJUNCTIVE RELIEF
                                                                               CASE NO. 3:19-cv-02004-VC
           Case 3:19-cv-02004-VC Document 14 Filed 06/14/19 Page 6 of 10




1            30.        The allegations in the first sentence of Paragraph 30 characterize an EPA
2     “classification” which speaks for itself and is the best evidence of its contents; to the extent
3     the allegations are inconsistent with such classification, EPA denies the allegations. The
4     allegations in the second sentence of Paragraph 30 characterize unspecified studies, which
5     speak for themselves and are the best evidence of their contents; to the extent the allegations
6     are inconsistent with those studies, EPA denies the allegations. The third sentence of
7     Paragraph 30 characterizes Natural Res. Def. Council v. EPA, 824 F.2d 1211, 1215 (D.C.
8     Cir. 1987) and S. Rep. No. 101-228, which speak for themselves and are the best evidence of
9     their contents.
10           31.        The allegations set forth in the first sentence of Paragraph 31 characterize
11   EPA’s risk assessment, which speaks for itself and is the best evidence of its contents. The
12   allegations set forth in the second sentence of Paragraph 31 characterize 70 Fed. Reg. 19,992
13   (Apr. 15, 2005), which speaks for itself and is the best evidence of its contents; to the extent
14   the allegations are inconsistent with the case law and legislative history, EPA denies the
15   allegations.
16           32.        The allegations in Paragraph 32 appear to characterize unspecified studies of
17   the effects of coke oven emissions, which speak for themselves and are the best evidence of
18   their contents; to the extent the allegations are inconsistent with those studies, EPA denies the
19   allegations.
20           33.        The allegations in Paragraph 33 appear to characterize unspecified studies of
21   the persistence and bioaccumulation of coke oven emissions, which speak for themselves and
22   are the best evidence of their contents; to the extent the allegations are inconsistent with those
23   studies, EPA denies the allegations.
24           34.        The allegations set forth in Paragraph 34 characterize EPA’s, the National
25   Institute of Health’s, and the World Health Organization’s documents, which speak for
26   themselves and are the best evidence of their contents; to the extent the allegations are
27   inconsistent with those documents, EPA denies the allegations.
28

                                                         DEFENDANT ’S A NSWER TO PLAINTIFFS ’ COMPLAINT FOR
                                                                        DECLARATORY AND INJUNCTIVE RELIEF
                                                                                 CASE NO. 3:19-cv-02004-VC
           Case 3:19-cv-02004-VC Document 14 Filed 06/14/19 Page 7 of 10




1            35.    The allegations set forth in Paragraph 35 characterize EPA documents and
2    federal regulations, which speak for themselves and are the best evidence of their contents; to
3    the extent the allegations are inconsistent with the documents and regulations, EPA denies the
4    allegations.
5            36.    The allegations set forth in Paragraph 36 characterize Clean Air Act
6    regulations, which speak for themselves and are the best evidence of their contents; to the
7    extent the allegations are inconsistent with those regulations, EPA denies the allegations.
8            37.    The allegations set forth in Paragraph 37 characterize unspecified EPA
9    documents and the Clean Air Act, which speak for themselves and are the best evidence of
10   their contents; to the extent the allegations are inconsistent with those documents and the Act,
11   EPA denies the allegations.
12           38.    Coke Oven Batteries
13           a.     EPA denies the factual allegations in this Paragraph. EPA avers that it
14   promulgated National Emission Standards for Hazardous Air Pollutants for Coke Oven
15   Batteries in 1993 and amended the rule in 1994. See 58 Fed. Reg. 57898 (Oct. 27, 1993); 59
16   Fed. Reg. 1992 (Jan. 13, 1994). EPA further avers that the 2005 action Plaintiffs reference in
17   their Complaint is the risk and technology review under 42 U.S.C. §§ 7412(d)(6) and
18   7412(f)(2), as well as amendments to the promulgated standard.
19           b.     This paragraph contains legal conclusions to which no response is required.
20           c.     Admitted.
21           d.     This paragraph contains legal conclusions to which no response is required.
22           e.     This paragraph contains legal conclusions to which no response is required.
23           f.     Admitted.
24           g.     Admitted.
25           39.    Coke Ovens: Pushing, Quenching, and Battery Stacks
26           a.     EPA admits the first sentence. In the second sentence, EPA admits the
27   standards were challenged and denies the characterization remaining in this sentence. 70 Fed.
28   Reg. 44285 speaks for itself and is the best evidence of its contents.

                                                      DEFENDANT ’S A NSWER TO PLAINTIFFS ’ COMPLAINT FOR
                                                                     DECLARATORY AND INJUNCTIVE RELIEF
                                                                              CASE NO. 3:19-cv-02004-VC
           Case 3:19-cv-02004-VC Document 14 Filed 06/14/19 Page 8 of 10




1           b.      This paragraph contains legal conclusions to which no response is required.
2           c.      Admitted.
3           d.      This paragraph contains legal conclusions to which no response is required.
4           e.      This paragraph contains legal conclusions to which no response is required.
5           f.      Admitted.
6           g.      This paragraph contains legal conclusions to which no response is required.
7           h.      Admitted.
8           i.      This paragraph contains legal conclusions to which no response is required.
9                                         ALLEGATIONS OF INJURY
10          40.     EPA lacks knowledge or information sufficient to form a belief about the truth
11   of the allegations set forth in Paragraph 40 and therefore denies the allegations. Paragraph 40
12   also contains legal conclusions to which no response is required.
13          41.     EPA lacks knowledge or information sufficient to form a belief about the truth
14   of the allegations set forth in Paragraph 41 and therefore denies the allegations.
15          42.     EPA lacks knowledge or information sufficient to form a belief about the truth
16   of the allegations set forth in Paragraph 42 and therefore denies the allegations.
17          43.     EPA lacks knowledge or information sufficient to form a belief about the truth
18   of the allegations set forth in Paragraph 43 and therefore denies the allegations. Paragraph 43
19   also contains legal conclusions to which no response is required.
20          44.     EPA lacks knowledge or information sufficient to form a belief about the truth
21   of the allegations set forth in Paragraph 44 and therefore denies the allegations. Paragraph 44
22   also contains legal conclusions to which no response is required.
23          45.     EPA lacks knowledge or information sufficient to form a belief about the truth
24   of the allegations set forth in Paragraph 45 and therefore denies the allegations. Additionally,
25   Paragraph 45 contains legal conclusions to which no response is required.
26          46.     EPA lacks knowledge or information sufficient to form a belief about the truth
27   of the allegations set forth in Paragraph 46 and therefore denies the allegations. Additionally,
28   Paragraph 46 contains legal conclusions to which no response is required.

                                                      DEFENDANT ’S A NSWER TO PLAINTIFFS ’ COMPLAINT FOR
                                                                     DECLARATORY AND INJUNCTIVE RELIEF
                                                                              CASE NO. 3:19-cv-02004-VC
           Case 3:19-cv-02004-VC Document 14 Filed 06/14/19 Page 9 of 10




1             47.       EPA lacks knowledge or information sufficient to form a belief about the truth
2    of the allegations set forth in Paragraph 47 and therefore denies the allegations. Additionally,
3    Paragraph 47 contains legal conclusions to which no response is required.
4             48.       EPA lacks knowledge or information sufficient to form a belief about the truth
5    of the allegations set forth in Paragraph 48 and therefore denies the allegations. Additionally,
6    Paragraph 48 contains legal conclusions to which no response is required.
7                                               CLAIMS FOR RELIEF
8             49.       EPA restates and incorporates by reference its responses to Paragraphs 1-48
9    above.
10                                  Violations of § 7412(d)(6) of the Clean Air Act
11            50.       Paragraph 50 contains legal conclusions to which no response is required.
12            51.       Paragraph 51 contains legal conclusions to which no response is required.
13                                  Violations of § 7412(f)(2) of the Clean Air Act
14            52.       Paragraph 52 contains legal conclusions to which no response is required.
15            53.       Paragraph 53 contains legal conclusions to which no response is required.
16
                                            PRAYER FOR RELIEF
17
18            The remaining paragraphs of Plaintiffs’ complaint consist of Plaintiffs’ request for

19   relief, which does not require a response.

20                                           GENERAL DENIAL

21            EPA denies each and every allegation of the complaint not specifically admitted in its

22   responses to the Complaint’s specific Paragraphs, set forth above. To the extent that any

23   allegations of fact in the Complaint remain unanswered, EPA denies such allegations.

24                                                DEFENSES

25            1. Plaintiffs lack standing as to some or all of the claims.

26            2. Plaintiffs failed to state a claim on some or all their allegations.

27            3. This court lacks subject matter jurisdiction to hear one or all of Plaintiffs’

28                  allegations.


                                                        DEFENDANT ’S A NSWER TO PLAINTIFFS ’ COMPLAINT FOR
                                                                       DECLARATORY AND INJUNCTIVE RELIEF
                                                                                CASE NO. 3:19-cv-02004-VC
          Case 3:19-cv-02004-VC Document 14 Filed 06/14/19 Page 10 of 10




1
2
3    Date: June 14, 2019
4                                           /s/ Sydney A. Menees
5                                 SYDNEY A. MENEES (D.C. Bar No. 1027544)
                                  United States Department of Justice
6                                 Environment & Natural Resources Division
                                  Environmental Defense Section
7                                 601 D Street N.W., Suite 8000
8                                 Washington D.C. 20004
                                  sydney.menees@usdoj.gov
9                                 Telephone (202) 514-2398
10                                Attorney for Defendant
11
     Of counsel:
12
     Emily Seidman
13
     Office of General Counsel
14   U.S. Environmental Protection Agency

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                DEFENDANT ’S A NSWER TO PLAINTIFFS ’ COMPLAINT FOR
                                                               DECLARATORY AND INJUNCTIVE RELIEF
                                                                        CASE NO. 3:19-cv-02004-VC
